DETAILED ACTION
Amendments submitted on 28 June 2022 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (JP2014-202124A citations are made to an included machine translation) in view of Komatsu (US 2012/0177524). 
Regarding claim 5, Oba discloses a rotary cylinder device (fig 1, compressor, abstract)  converting rotation of an input/output shaft (input shaft 6, abstract, par 0020), which is rotatably supported by a case body (case 2, par 0020), into reciprocal movement of a plurality of piston sets (pistons 11, par 0025), which are perpendicularly arranged with respect to an eccentric cam (cam shaft 1, par 0024), according to the principle of hypocycloid (the hypocycloid curve is traced by the rotation center of the piston bearing around the cam; the larger outer circle of the hypocycloid is the circle traced by the outer most radial point of the cam), comprising: four guide shafts (guide bearing shafts 27, par 0020; ) disposed parallel to the input/output shaft (shafts 27 are parallel to input shaft 6, par 0020), the four guide shafts being respectively held by four corner parts __wherein a first piston body (piston rod 16 of the first stage, par 0036) and a second piston body (piston rod 16 of the second stage, par 0036) are intersected as viewed from an axial direction of the rotary cylinder device; __and having first and second piston sets __being positioned in an axial direction and being __ assembled to the eccentric cam (fig 1 depicts the pistons 16 set axially in the pump system via cylinder position in the housing and bearing position), …  a plurality of first guide bearings (guide bearings 29, par 0034) being able to contact with a __flat__ side surface of the first piston body and receiving only lateral pressure generated by the reciprocal movement (fig 1 depicts a pair of guide bearings 29 on either side of a piston rod 16 for first stage compression 3, par 0036; examiner notes that applicants fig 9 depicts said first guide bearing as two roller bearings 25 on either side of a piston shaft; examiner further notes that fig 6 depicts bearings 29 connected to piston rod 16 in a flat manner), a plurality of second guide bearings (guide bearings 29 for second stage mechanism 3b, par 0036) being able to contact with a __flat__ side surface of the second piston body (piston rod 16 of the second stage, par 0036; examiner further notes that fig 6 depicts bearings 29 connected to piston rod 16 in a flat manner) and receiving only lateral pressure generated by the reciprocal movement; and   each of said four guide shafts including one first guide bearing and one second guide bearing (four guide bearing shafts 27 are inserted in each half of case 2, those shafts on each half of case 2 are concentric to each other and joined fixedly, machine translation par 0020),  …  assembled coaxially (since guide bearings 29 are on concentric guide bearing shafts 27, the guide bearings are also concentric; par 0034-0035; concentricity between the guide bearing shafts 27, par 0020) and separated in the axial direction on each of the four guide shafts (guide bearings 29 on first stage mechanism 3a are at a different axial plane than the guide bearings 29 for second stage mechanism 3b, par 0036), so as to promote downsizing of the device (the prior art provides the same structure and will be considered to also accomplish said function, See MPEP 2112). 
Oba does not disclose 1) a width of both longitudinal sides of the first piston body being equal to that of the second piston body as viewed in the axial direction; 2) or each of the first and second guide bearings being of the same diameter; 3) or the first and second piston sets being assembled to the case body in such a manner that centers of cylinders in which the piston bodies reciprocally move are located in a same plane perpendicular to the axial direction.  Nevertheless, the width of the first piston body equal to the second piston body is obvious as a change in size/proportion. The rule is that when the only difference between the prior art and the claims was a recitation of relative dimensions, and the claimed device would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), See MPEP 2144.04). In this case, the width of the Oba piston body and the applicant’s piston body appear to perform in the same manner, and the specification describes no criticality or unexpected result of the relative width of applicant’s piston body. Therefore, the width of the first piston body being equal to the second piston body is not considered distinguishing.
Likewise, the width of the first and second guide bearings being the same diameter is also obvious as a change in size/proportion of the prior art. As above, when the only difference between the prior art and the claims is a recitation of relative dimensions, and the claimed device does not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), See MPEP 2144.04). In this case, the bearings differ only in size, and it appears that the claimed bearings would not perform differently than the bearings of Oba, therefore the claimed device is not patentably distinct from the prior art device. Therefore, the diameters of the bearings are not considered distinguishing.
Komatsu teaches an analogous rotary cylinder device wherein the first and second piston sets being assembled to the case body in such a manner that centers of cylinders in which the piston bodies reciprocally move are located in a same plane perpendicular to the axial direction (Komatsu, fig 1, par 0076). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the size/proportion of the Oba second stage mechanism 3b to an equivalent diameter of the Oba first stage mechanism 3a (See diameters in Oba fig 2), as shown in Komatsu thereby increasing the pumping capacity of the pump while keeping the size of the assembly smaller (Komatsu, par 0076)). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary cylinder device of Oba such that centers of cylinders in which the piston bodies reciprocally move are located in a same plane perpendicular to the axial direction, in light of the teachings of Komatsu, as a matter of obvious design choice.
Regarding claim 6, Oba discloses the rotary cylinder device according to claim 5, wherein each of the guide shafts has a projected part (snap ring on each guide bearing shaft 27, par 0035), which is radially outwardly projected, a shaft part (guide bearing shaft 27) thereof including the projected part is fitted into a shaft hole (guide bearing shafts 27 are fixed into case 2, par 0020) formed in the case body, and rotation of the shaft part is prohibited (inherently the guide bearing shafts 27 must be non-rotating relative to the outer rotating portions of the guide bearings 29; because there are two coaxial guide bearings 29 on each guide bearing shaft 27, in order for the arrangement of bearings 29 to support two pairs of twin reciprocating pistons, those coaxial bearings 29 must be able to counter rotate). To further explain the requirement for counter rotation of coaxial bearings 29, the bearings on either side of piston 26 counter rotate as the support piston 29s reciprocation for stage 3b; correspondingly the other two bearings on the same pair of guide bearing shafts 27 are in contact with the piston rod supporting stage 3a; those bearings must be rotating in the same direction in order to guide the second piston rod. Therefore those coaxial pairs of bearings 29 on the same guide bearings shaft 27 must have at least one coaxial pair rotating in opposite directions, which shows that the guide bearing shaft 27 is secured against rotation in relation to the outer bearing.
Regarding claim 7, Oba discloses the rotary cylinder device according to claim 5, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036). 
Regarding claim 8, Oba discloses the rotary cylinder device according to claim 6, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036).  
Regarding claim 9, Oba discloses a rotary cylinder device (fig 1, compressor, abstract)  converting rotation of an input/output shaft (input shaft 6, abstract, par 0020), which is rotatably supported by a case body (case 2, par 0020), into reciprocal movement of a plurality of piston sets (pistons 11, par 0025), which are perpendicularly arranged with respect to an eccentric cam (cam shaft 1, par 0024), according to the principle of hypocycloid (the hypocycloid curve is traced by the rotation center of the piston bearing around the cam; the larger outer circle of the hypocycloid is the circle traced by the outer most radial point of the cam), comprising: four guide shafts (guide bearing shafts 27, par 0020; ) disposed parallel to the input/output shaft (shafts 27 are parallel to input shaft 6, par 0020), the four guide shafts being respectively held by four corner parts __wherein a first piston body (piston rod 16 of the first stage, par 0036) and a second piston body (piston rod 16 of the second stage, par 0036) are intersected as viewed from an axial direction of the rotary cylinder device; __and having first and second piston sets __being positioned in an axial direction and being __ assembled to the eccentric cam (fig 1 depicts the pistons 16 set axially in the pump system via cylinder position in the housing and bearing position), …  a plurality of first guide bearings (guide bearings 29, par 0034) being able to contact with a __flat__ side surface of the first piston body and receiving only lateral pressure generated by the reciprocal movement (fig 1 depicts a pair of guide bearings 29 on either side of a piston rod 16 for first sage compression 3, par 0036; examiner notes that applicants fig 9 depicts said first guide bearing as two roller bearings 25 on either side of a piston shaft; examiner further notes that fig 6 depicts bearings 29 connected to piston rod 16 in a flat manner), a plurality of second guide bearings (guide bearings 29 for second stage mechanism 3b, par 0036) being able to contact with a __flat__ side surface of the second piston body (piston rod 16 of the second stage, par 0036; examiner further notes that fig 6 depicts bearings 29 connected to piston rod 16 in a flat manner) and receiving only lateral pressure generated by the reciprocal movement; and   each of said four guide shafts including one first guide bearing and one second guide bearing (four guide bearing shafts 27 are inserted in each half of case 2, those shafts on each half of case 2 are concentric to each other and joined fixedly, machine translation par 0020),  …  assembled coaxially (since guide bearings 29 are on concentric guide bearing shafts 27, the guide bearings are also concentric; par 0034-0035; concentricity between the guide bearing shafts 27, par 0020) and separated in the axial direction on each of the four guide shafts (a person of ordinary skill would recognize the guide bearings 29 are inherently axially separated in order to support the axially separated piston rods 16 depicted in figure 2 ), so as to promote downsizing of the device (the prior art provides the same structure and will be considered to inherently accomplish said function, See MPEP 2112). 
Oba does not disclose the first and second piston sets being assembled to the case body in such a manner that centers of cylinders in which the piston bodies reciprocally move are located in a same plane perpendicular to the axial direction.  
Komatsu teaches an analogous rotary cylinder device wherein the first and second piston sets being assembled to the case body in such a manner that centers of cylinders in which the piston bodies reciprocally move are located in a same plane perpendicular to the axial direction (Komatsu, fig 1, par 0076). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the size/proportion of the Oba second stage mechanism 3b to an equivalent diameter of the Oba first stage mechanism 3a (See diameters in Oba fig 2), as shown in Komatsu thereby increasing the pumping capacity of the pump while keeping the size of the assembly smaller (Komatsu, par 0076)).
Regarding claim 10, Oba discloses the rotary cylinder device according to claim 9, wherein each of the guide shafts has a projected part (snap ring on each guide bearing shaft 27, par 0035), which is radially outwardly projected, a shaft part (guide bearing shaft 27) thereof including the projected part is fitted into a shaft hole (guide bearing shafts 27 are fixed into case 2, par 0020) formed in the case body, and rotation of the shaft part is prohibited (inherently the guide bearing shafts 27 must be non-rotating relative to the outer rotating portions of the guide bearings 29; because there are two coaxial guide bearings 29 on each guide bearing shaft 27, in order for the arrangement of bearings 29 to support two pairs of twin reciprocating pistons, those coaxial bearings 29 must be able to counter rotate). To further explain the requirement for counter rotation of coaxial bearings 29, the bearings on either side of piston 26 counter rotate as the support piston 29s reciprocation for stage 3b; correspondingly the other two bearings on the same pair of guide bearing shafts 27 are in contact with the piston rod supporting stage 3a; those bearings must be rotating in the same direction in order to guide the second piston rod. Therefore those coaxial pairs of bearings 29 on the same guide bearings shaft 27 must have at least one coaxial pair rotating in opposite directions, which shows that the guide bearing shaft 27 is secured against rotation in relation to the outer bearing.
Regarding claim 11, Oba discloses the rotary cylinder device according to claim 9, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036). 
Regarding claim 12, Oba discloses the rotary cylinder device according to claim 10, wherein both shaft ends of each of the guide shafts are held by corner parts where the first piston body and the second piston body are intersected in the case body (fig 1, guide bearing shafts 27 are at the intersecting corners), and each of the guide shafts is assembled to a position at which the first guide bearing abuts both side surfaces of the first piston body and the second guide bearing abuts both side surfaces of the second piston body (each guide shaft 27 has a pair of guide bearings 29 at different axial heights, par 0036).  
Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 3 of the remarks that Oba discloses only that first stage compression mechanism 3a has a pair guide bearings 29 and that second-stage compression mechanism 3b has a pair of guide bearings 29 but that those bearings are not disclosed as assembled coaxially and separated in the axial direction.  
Applicant’s evaluation of Oba is incorrect. The machine translation of Oba’s paragraph 20 recites:

    PNG
    media_image1.png
    127
    629
    media_image1.png
    Greyscale

Excerpt from Machine Translation of Oba, listed in file as NPL dated 8 June 2021.
Paragraph 20 discloses at the end of the paragraph  that “guide bearing shafts 27 in the one and the other case divisions are concentrically disposed … combined in a fixable manner.” The discloses that the guide bearing shafts 27 and inherently the bearings mounted on those shafts, are concentric. Therefore applicant’s assertion that Oba does not disclose concentric guide bearings 29 is incorrect. 
Furthermore, a person of ordinary skill in the art would recognize that the axial separation between the bearings 29 for the first-step compression mechanism and the second-step compression mechanism, is implicitly the same axial separation between first step compression 3a and second step compression depicted in Oba figure 2, in order for said bearings 29 to be aligned with and support the piston rods 16 of each stage.
Applicant further argues on page 3, and page 4 of the remarks that Oba does not disclose the first and second pistons sets centers are assembled on the same plane perpendicular to the axial direction. The examiner has incorporated the prior art Komatsu to address the limitation.
Applicant further argues that Oba does not disclose the width of the piston bodies are not equal, nor that the first and second guide bearings are of equal diameter. The rejection above addresses said limitations.
Applicant further argues on page 4 that Oba does not disclose the functional limitation that the arrangement is to downsize the device and reduce the installation area. However, as outlined in the above rejection, because Oba/Komatsu teaches the same or similar structure as claimed, the examiner submit that the same claimed result will be achieved. 
Applicant argues on page 5 that examiner’s interpretation that there are four guide shafts and  two guide bearings on each shaft is mere speculation and not supported by the disclosure. Examiner disagrees, and has found further support in the Oba specification for the view that there are four guide shafts with two bearings on each guide shaft. Oba at paragraph 20, cited above indicates that there are concentric guide shafts 27 for each case half 2.  Oba figure 1 shows four guide shafts 27 for one case half.  When Oba figure 1 is interpreted in combination with Oba paragraph 20, one would reasonably conclude that the four guide shafts and bearings (depicted in figure 1) on one case half 2 are concentrically paired with another guide shaft and bearing on the second case half (paragraph 20). Furthermore, paragraph 20 discloses that said shafts are fixedly joined into a single shaft when those case halves are joined. Therefore, it is reasonable to conclude that Oba reasonably discloses the limitation of four guide shafts with two bearings on each guide shaft.
Applicant further argues on page 4 that Oba does not disclose the width of the longitudinal sides of the first and second piston body , and that the feature of both longitudinal sides being equal is a critical and produces an unexpected result wherein the rotary cylinder device can be downsized. The examiner is not convinced that the piston width’s being equal provides an unexpected result that the rotary cylinder device is downsized.  A person of ordinary skill in the art would recognize that the rotary cylinder device’s size is controlled by the diameter of the cylinder and piston, and not by the width of the piston rod.  It appears that the width of the piston rod is related to the diameter of the bearings on either side of the piston rod. It is reasonable to conclude that if a piston rod width is wider, than a corresponding bearing diameter would be smaller; likewise if the piston rod width is narrower, than the corresponding bearing diameter would be wider.  The prior art Oba shows the varying piston rod with in figure 1, while paragraph 20 shows concentric bearings that can support varying widths of said piston rods. It is reasonable to conclude based upon simple geometry, that the piston rods being of equal diameter when then bearings are of equal diameter is merely the expected result of maintaining the connection between piston rod side and bearing side while arbitrarily selecting the sizes of the piston rods or of the bearings. Therefore the criticality is that the bearings and piston rods are in contact with each other, and not that they are of equal size.
Applicant further argues that Oba does not constitute enabling prior art because the picture must show all structure features of how they are put together. Examiner disagrees, the newly cited paragraph 20 (concentric bearing shafts on each case half) in combination with figure 1 (4 bearing shafts and 4 bearings) provides clear and enabling disclosure that Oba disclose four bearings shafts with two bearings on each shaft.
Applicant further argues at the bottom of Page 5 and the top of Page 6 that it is reasonable to conclude that Oba discloses 8 guide shafts 27.  Examiner disagrees, paragraph 20 of Oba describes the concentricity of guide shafts 27 in each case half 2, and that those concentric guide shafts are fixed to each other.  Therefore, the four guide shafts 27 in one case half and the four guide shafts 27 in the second guide shafts, fixed together concentrically, will anticipate the four claimed guide shafts.
Applicant further argues on page 6 that it is difficult to fit two guide bearings to a single guide shaft. Examiner points out that Oba describes the way in which those two guide bearings would be attached to a single guide shaft. Oba paragraph 20 clearly describes that the bearings are attached to four guide shafts 27 in each case half 2 separately. Therefore when those guide shafts in each case half are fixed together end-to-end there are effectively two bearings on each of the four integrated guide shafts.
Applicant further argues on page 6 that if piston diameters are changed in the case body, that the device would be made larger and it would be difficult to produce balance, and that vibrations would be increased. The argument is not persuasive. Examiner has cited a second piece of art Komatsu, which discloses a known way of having piston bodies and cylinders of equal diameters and with centers of the pistons and cylinders on the same plane. Applicant’s argument that it would be difficult to produce balance and that vibrations would be increased, does not adequately explain why the described problems prevent Oba and Komatsu from being combined.  The test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the case of Oba and Komatsu, the suggestion is for the modification of pistons and cylinders of Oba to the arrangement of the pistons and cylinders of Komatsu.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746